Citation Nr: 1212264	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  98-15 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty in the United States Army from September 1979 to September 1982.  Thereafter he was a member of the National Guard from August 1983 to January 2002; he served on active duty from August 1991 to September 1994, and from February 2000 to October 2000.  His last period of active duty included service in Bosnia in connection with Operation Joint Forge.

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) located in Waco, Texas that, in part, denied the Veteran's claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

In a March 2008 decision, the Board upheld the RO's denial of the appellant's service connection claim.  The appellant then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter Court).  The Court issued a Memorandum Decision, in February 2010, and, in part, vacated that portion of the Board's decision that denied the appellant's claim of entitlement to service connection for PTSD.  The Board remanded the psychiatric disorder service connection issue for additional development in September 2010; the case has now been returned to the Board for appellate review.

The Board notes that the Veteran's case stems from a rating decision issued by the Waco RO.  While the case was in appellate status, in April 2010, the Veteran asked that his case be transferred to the RO in Houston, Texas.  Therefore, the case will be REMANDED to the Houston RO.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Court has held that a remand by the Court or the Board confers on a veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The September 2010 Board remand instructed the RO to obtain the appellant's service personnel records; to verify the dates the appellant was on active duty in Bosnia; to obtain medical treatment records dated from 2000 onward; to obtain, through the Joint Services Records Research Center (JSRRC), or any other appropriate agency, the relevant Army records that document the type of mission the appellant's unit (Bravo Company, 249th Signal Battalion, 3rd Brigade, 49th Armor Division, APO AE 09789) performed in Bosnia in 2000, and the conditions under which it was performed; to obtain a description of the duties that would have been performed by a soldier with the MOS of 31R30 (RAU Supervisor) in the 249th Signal Battalion, 3rd Brigade, 49th Armor Division, APO AE 09789 in Bosnia in 2000; to make a specific determination as to whether or not the appellant was exposed to hostile military or terrorist activity in service; to obtain an opinion from a psychiatrist on the appellant's current psychiatric pathology and whether said pathology is related to signs or symptoms noted during service or within one year of October 31, 2000; and to readjudicate the appellant's claim while making sure that direct, presumptive, aggravation, and secondary theories of service connection were considered.  

Review of the evidence of record added after the September 2010 Board remand was issued reveals that the RO did not obtain all VA medical treatment records dated from 2000 onward; that the RO did not verify the dates of the appellant's deployment to Bosnia; that the RO did not obtain any information about the activities of Bravo Company, 249th Signal Battalion, 3rd Brigade, 49th Armor Division, APO AE 09789 in Bosnia in 2000 (February to October); that the RO did not obtain a description of the duties that would have been performed by a soldier with the MOS of 31R30 (RAU Supervisor) in the 249th Signal Battalion, 3rd Brigade, 49th Armor Division, APO AE 09789 in Bosnia in 2000; that the RO did not make a specific determination as to whether or not the appellant was exposed to hostile military or terrorist activity in service; that the RO did not obtain an opinion from a psychiatrist and did not ensure that the psychologist who examined the appellant in February 2012 addressed the points delineated by the Board regarding the etiology and onset date of the appellant's current psychiatric pathology; and that the RO did not consider all VA medical treatment evidence or all theories of service connection in the February 2012 Supplemental Statement of the Case (SSOC).

VA is therefore on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all outstanding and previously requested records should be obtained and associated with the claims file.  A November 2011 statement of the case includes references to VA treatment records from various providers over a period of years, but the records are not associated with the claims folder or otherwise available to the Board for review.  

Thus, while the RO did arrange for the examination of the appellant, the psychologist's findings were inadequate (in part because not all pertinent records were included in the claims file), and would not withstand judicial review.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995) (stating if medical opinion of record was based on incomplete records, it is of limited probative value) and Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 268.  Furthermore, VA has a duty to return for clarification unclear or insufficient examination reports.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  Thus the case must be remanded so that the previously requested records can be obtained and so the previously requested opinions can be generated.  Savage v. Shinseki, 24 Vet. App. 259 (2011),

The RO must also keep in mind that separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Peake, 21 Vet. App. 545, 550-51 (2008).

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by statutes, regulations, and any applicable legal precedents has been completed.

2.  Verify the dates the appellant was on active duty in Bosnia by means of the associated service personnel records, or by pay stubs or other records which reflect special pay status from the Defense Finance and Accounting Service (DFAS) and/or by contacting other appropriate records repository, as deemed necessary.  Provide the repository with the appropriate information, as needed, showing service dates, duties, and unit of assignments (HHC and Bravo Company, 249th Signal Battalion, 3rd Brigade, 49th Armor Division, APO AE 09789) in Bosnia.

3.  Associate all VA treatment records not already of record and dated between November 1, 2000 and the present with the claims file.

4.  Obtain from the Joint Services Records Research Center (JSRRC) or any other appropriate agency:

	a.  copies of all documents relating to the mission performed in Bosnia in 2000 by HHC and Bravo Company, 249th Signal Battalion, 3rd Brigade, 49th Armor Division, APO AE 09789 between February 2000 and October 2000, and to the conditions under which the mission was performed; and
	b.  a description of the duties that would have been performed by a soldier with the MOS of 31R30 (RAU Supervisor) in the 249th Signal Battalion, 3rd Brigade, 49th Armor Division, APO AE 09789 in Bosnia between February 2000 and October 2000.

5.  Continue all efforts to obtain all records specified above until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his attorney should also be informed of the negative results and be given opportunity to secure the records.

6.  Make a specific determination as to whether or not the appellant was exposed to hostile military or terrorist activity in service.

7.  After completing any additional notification and/or development action deemed warranted by the record, the AMC/RO should arrange for the claims file to be reviewed by a VA psychiatrist to determine the nature, onset date and etiology of any current psychiatric or psychological pathology and specifically to determine whether PTSD is present, and, if so, whether it is linked to the appellant's active service, as well as whether any portion of the appellant's current psychiatric pathology is caused by or aggravated by any service-connected disability or by the appellant's TDIU status.  

The reviewing psychiatrist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  Does the appellant currently have any chronic psychiatric or psychological pathology?  If so, list each diagnosis and give an onset date for each diagnosis.

b.  Is it at least as likely as not (to at least a 50-50 degree of probability) the Veteran's current psychiatric pathology causally or etiologically related to his periods of military service or to some other cause or causes?  (It is not necessary that the exact causes - other than apparent relationship to some incident of service - be delineated.)

c.  Is it at least as likely as not (to at least a 50-50 degree of probability) the Veteran's current psychiatric pathology is related to symptoms or signs he may have manifested during any period of service (September 1979 to September 1982, August 1991 to September 1994, and February 2000 to October 2000)?

d.  Is it at least as likely as not (to at least a 50-50 degree of probability) the Veteran's current psychiatric pathology related to symptoms and signs that may have occurred within one year after his service separation in October 2000?; and 

e.  Is it at least as likely as not (to at least a 50-50 degree of probability) any portion of the Veteran's current psychiatric pathology caused by, related to or aggravated by any one or a combination of the appellant's service-connected disabilities (lumbar spine with radiculopathy), including associated pain, or by his TDIU rating?

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the reviewer concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the reviewer should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's psychiatric pathology.  See Jones v. Shinseki, 23 Vet. App. 383 (2010).

8.  Any additional development suggested by the evidence should be undertaken.  If the reviewing psychiatrist determines that an examination is needed before the requested opinions can be rendered, schedule the appellant for such an examination.

9.  Upon receipt of the VA psychiatrist's report, the RO should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the RO should refer the report to the VA psychiatrist for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

10.  After all appropriate development has been accomplished, the RO should consider all of the evidence of record and re-adjudicate the appellant's claim.  The RO must address all theories of service connection (direct, presumptive, aggravation, and secondary).

11.  If the benefit sought on appeal remains denied, the appellant and his attorney should be provided a supplemental statement of the case (SSOC) that addresses all the evidence of record and they should be given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

